Exhibit 10(h)

      [Sections 1.5 and 1.6 were corrected by the Board of Directors to reflect
the 1-for-4 reverse stock split effective January 28, 2009.]

AMENDED AND RESTATED SAGA COMMUNICATIONS, INC.
2005 INCENTIVE COMPENSATION PLAN
I. GENERAL PROVISIONS
     1.1 Purpose. The purposes of this Saga Communications, Inc., 2005 Incentive
Compensation Plan (the “Plan”) are to encourage officers and selected employees
of Saga Communications, Inc. (the “Company”) and its Subsidiaries to acquire a
proprietary interest in the Company in order to create an increased incentive to
contribute to the Company’s future success and prosperity, and enhance the
ability of the Company and its Subsidiaries to attract and retain highly
qualified individuals upon whom the sustained progress, growth and profitability
of the Company depend, thus enhancing the value of the Company for the benefit
of its stockholders.
     1.2 Participants. Participants in the Plan shall be such Employees
(including Employees who are directors) of the Company as the Committee may
select from time to time, The Committee may grant Awards to an individual upon
the condition that the individual become an Employee of the Company, provided
that the Award shall be deemed to be granted only on the date that the
individual becomes an Employee. Notwithstanding the foregoing, only Edward K.
Christian shall be eligible to receive Awards denominated in Class B Common
Stock.
     1.3 Definitions. As used in this Plan, the following terms have the meaning
described below:
          (a) “Agreement” means the written agreement that sets forth the terms
of a Participant’s Award.
          (b) “Award” means any Option, Restricted Stock, Restricted Stock Unit
or Performance Award, or other incentive award granted under this Plan.
          (c) “Cashless Exercise Procedure” means delivery to the Company by a
Participant exercising an Option of a properly executed exercise notice,
acceptable to the Company, together with irrevocable instructions to the
Participant’s broker to deliver to the Company sufficient cash to pay the
exercise price and any applicable income and employment withholding taxes, in
accordance with a written agreement between the Company and the brokerage firm.
          (d) “Cause” means (1) with respect to any Participant who is a party
to a written employment agreement with the Company, “Cause” as defined in such
employment agreement, or (2) with respect to any Participant who is not a party
to a written employment agreement with the Company, personal dishonesty, willful
misconduct, any breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or receipt of a
final cease-and-desist order. In determining willfulness, no act or failure to
act on a Participant’s part

A-1



--------------------------------------------------------------------------------



 



shall be considered “willful” unless done or omitted to be done by the
Participant not in good faith and without reasonable belief that the
Participant’s action or omission was in the best interests of the Company.
          (e) “Change in Control” means the occurrence of any of the following
events:
          (1) any one person, or more than one person acting as a group, other
than a person owning more than 50% of the total voting power of all outstanding
voting securities of the Company on the Effective Date, acquires ownership of
stock of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total voting power of all outstanding voting
securities of the Company; or
          (2) any one person, or more than one person acting as a group, other
than a person owning more than 35% of the total voting power of all outstanding
voting securities of the Company on the Effective Date, acquires ownership of
stock of the Company possessing 35% or more of the total voting power of all
outstanding voting securities of the Company; or
          (3) a majority of the members of the Company’s Board of Directors is
replaced during any period of 12 consecutive calendar months by directors whose
appointment or election is not endorsed by a majority of the directors prior to
the date of appointment or election of a director; or
          (4) any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or group of persons) assets from the
Company that have a total gross fair market value equal to or more than 40% of
the total gross fair market value of all of the assets of the Company
immediately prior to such acquisitions or acquisitions; provided that no Change
in Control shall be deemed to have occurred pursuant to this clause (4) if the
transfer of assets is to (i) a shareholder of the Company in exchange for or in
respect of the Company’s stock, (ii) an entity, 50% or more of the total value
or voting power of which is owned directly or indirectly by the Company, (iii) a
person or more than one person acting as a group who owns, directly or
indirectly 50% or more of the total value or voting power of the Company’s
outstanding voting stock, or (iv) an entity at least 50% of the total value or
voting power of which is owned by a person described in sub-clause (iii) hereof.
          (f) “Class A Common Stock” means shares of the Company’s authorized
and unissued Class A common stock, or reacquired shares of such Class A common
stock.
          (g) “Class B Common Stock” means shares of the Company’s authorized
and unissued Class B common stock, or reacquired shares of such Class B common
stock.
          (h) “Code” means the Internal Revenue Code of 1986, as amended.
          (i) “Committee” means the Compensation Committee of the Company’s
Board of Directors, or any committee of two or more “non-employee directors” (as
defined in

A-2



--------------------------------------------------------------------------------



 



Rule 16b-3 under the Exchange Act) who also constitute “outside directors” (as
defined under Code Section 162(m) if applicable at the time) if designated by
the Board to administer the Plan. The fact that a Committee member shall fail to
qualify under Rule 16b-3 under the Exchange Act or Code Section 162(m) shall not
invalidate any grant or award made by the Committee, if the grant or award is
otherwise validly granted under the Plan.
          (j) “Common Stock” means shares of Class A Common Stock or Class B
Common Stock.
          (k) “Disability” means disability as defined in Section 22(e) of the
Code.
          (l) “Effective Date” means the date on which the Board of Directors of
the Company has adopted the Plan.
          (m) “Employee” means an employee of the Company, who has an
“employment relationship” with the Company, as defined in Treasury
Regulation 1.421-7(h); and the term “employment” means employment with the
Company.
          (n) “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time and any successor thereto.
          (o) “Fair Market Value” means with respect to any share of Common
Stock on the Grant Date, the closing price of the Class A Common Stock on the
New York Stock Exchange (the “NYSE”), or any other such stock exchange or stock
market on which the Class A Common Stock may be listed or traded, for the Grant
Date. In the event that there were no Class A Common Stock transactions on such
date, the Fair Market Value shall be determined as of the immediately preceding
date on which there were Class A Common Stock transactions. Unless otherwise
specified in the Plan, “Fair Market Value” for purposes of determining the value
of Class A Common Stock on the date of exercise means the closing price of the
Class A Common Stock on the NYSE, or any other such stock exchange or stock
market on which the Class A Common Stock may be listed or traded, on the last
date preceding the exercise of which there were Class A Common Stock
transactions.
          (p) “Grant Date” means the date on which the Committee authorizes an
individual Award, or such later date as shall be designated by the Committee.
          (q) “Incentive Stock Option” means an Option that is intended to meet
the requirements of Section 422 of the Code and is designated as such in the
Agreement evidencing the grant.
          (r) “Nonqualified Stock Option” means an Option that is not an
Incentive Stock Option.
          (s) “Option” means either an Incentive Stock Option or a Nonqualified
Stock Option.

A-3



--------------------------------------------------------------------------------



 



          (t) “Performance Award” means a performance award granted pursuant to
Article IV.
          (u) “Restricted Period” means the period of time during which Common
Stock that is Restricted Stock or that is evidenced by a Restricted Stock Unit
or Performance Award, is subject to transfer restrictions that make it
nontransferable.
          (v) “Restricted Stock” means Common Stock that is subject to a
Restricted Period pursuant to Article III or Article IV.
          (w) “Restricted Stock Unit” means a right granted pursuant to
Article III to receive Restricted Stock or an equivalent value in cash pursuant
to the terms of this Plan and the related Agreement.
     1.4 Administration. (a) The Plan shall be administered by the Committee, in
accordance with Rule 16b-3 under the Exchange Act and Code Section 162(m), if
applicable. The Committee, at any time and from time to time, subject to
Sections 2.2 and 7.7, may grant Awards to such Employees and for such number of
shares of Common Stock as it shall designate. The Committee shall interpret the
Plan, prescribe, amend, and rescind rules and regulations relating to the Plan,
and make all other determinations necessary or advisable for its administration.
The decision of the Committee on any question concerning the interpretation of
the Plan or its administration with respect to any Award granted under the Plan
shall be final and binding upon all Participants. Notwithstanding the foregoing,
the Committee shall not waive any restrictions on a Code Section 162(m)
Performance Award, and award of Restricted Stock or an award of a Restricted
Stock Unit.
          (b) To the extent permitted by applicable law, the Committee may
delegate to one or more officers or managers of the Company or a committee of
such officers or managers, the authority, subject to such terms and limitations
as the Committee shall determine, to grant Awards to, or to cancel, modify,
waive rights with respect to, alter, discontinue or terminate Awards held by
Participants who are not officers or directors of the Company for purposes of
Section 16 of the Exchange Act.
     1.5 Stock. The total number of shares available for grants and awards under
this Plan shall be Three Hundred Seventy-Five Thousand (375,000) shares of
Class A Common Stock, of which up to One Hundred Twenty-Five Thousand (125,000)
shares may be granted as Incentive Stock Options, and One Hundred Twenty-Five
Thousand (125,000) shares of Class B Common Stock, none of which may be granted
as Incentive Stock Options. Shares subject to any portion of a terminated,
forfeited, cancelled or expired Award granted hereunder may again be subjected
to grants and awards under the Plan as of the date of such termination,
forfeiture, cancellation or expiration. The amounts in this Section 1.5 shall be
adjusted, as applicable, in accordance with Article VI. If an Award is
cancelled, any shares relating to the cancelled Award shall be counted towards
this overall Plan limitation.
     1.6 Individual Participant Limitations. Subject to adjustment as provided
in Article VI, no Participant in any one fiscal year of the Company may be
granted (a) Options; (b) shares of Restricted Stock or shares evidenced by
Restricted Stock Units that are denominated in shares of Common Stock; or
(c) Performance Awards that are denominated in shares of Common Stock with
respect to more than

A-4



--------------------------------------------------------------------------------



 



75,000 shares in the aggregate. The maximum dollar value payable to any
Participant in any one fiscal year of the Company with respect to Restricted
Stock Units or Performance Awards that are valued in property other than Common
Stock is the lesser of $1,000,000 or three times the Participant’s base salary
for the fiscal year. If an Award is cancelled, the cancelled Award shall
continue to be counted towards the applicable annual limitations.
II. STOCK OPTIONS
     2.1 Grant of Options. The Committee may grant Options to Participants and,
to the extent Options are granted, shall determine the general terms and
conditions of exercise, including any applicable vesting or performance
requirements, which shall be set forth in a Participant’s Agreement. The
Committee may designate any Option granted as either an Incentive Stock Option
or a Nonqualified Stock Option, or the Committee may designate a portion of an
Option as an Incentive Stock Option and the remainder as a Nonqualified Stock
Option. An Option shall expire no later than the close of business on the tenth
anniversary of the Grant Date. Any Participant may hold more than one Award
under the Plan and any other plan of the Company. The Committee shall determine
the per share exercise price for each Option granted under the Plan, but no
Option shall be granted with an exercise price below 100% of the Fair Market
Value of Common Stock on the Grant Date. The Committee may, in its discretion,
accelerate a Participant’s right to exercise an Option.
     2.2 Incentive Stock Options. Any Option intended to constitute an Incentive
Stock Option shall only be granted to an Employee and the terms of any Incentive
Stock Option granted under this Plan shall comply in all respects with the
provisions of Section 422 of the Code, or any successor provision thereto, and
any regulations promulgated thereunder. Subject to the terms of this Plan, the
Committee may impose such conditions or restrictions on any Option as it deems
appropriate.
     2.3 Payment for Option Shares. The purchase price for shares of Common
Stock to be acquired upon exercise of an Option granted hereunder shall be paid
(a) in cash or by personal check, bank draft or money order at the time of
exercise; (b) if agreed to by the Company in its sole discretion, (i) by
tendering shares of Common Stock that have been held at least six months, which
are freely owned and held by the Participant independent of any restrictions,
hypothecations or other encumbrances, duly endorsed for transfer (or with duly
executed stock powers attached) and/or (ii) by the Company purchasing that
number of shares of common stock subject to Option sufficient to pay the
exercise price (which if this cashless method is selected would reduce thereby
the number of shares to be delivered to Participant in connection with the
exercise of the Option); (c) or in any combination of the above. If shares of
Common Stock are tendered in payment of all or part of the exercise price, or if
Option shares are purchased by the Company, they shall be valued for such
purpose at their Fair Market Value on the date of exercise. The purchase price
may also be paid by using the Cashless Exercise Procedure if the relevant
agreement between the Company and the Participant’s broker referred to in the
definition of such term has been executed by the Company and such broker.
III. RESTRICTED STOCK AND RESTRICTED STOCK UNITS
     3.1 Terms of Restricted Stock and Restricted Stock Units. The Committee
shall have the authority to grant Restricted Stock Awards and Restricted Stock
Units to such Participants and for such

A-5



--------------------------------------------------------------------------------



 



number of shares of Common Stock as it shall designate. Awards of Restricted
Stock and Restricted Stock Units shall be evidenced by an Agreement that shall
specify the terms thereof, including the Restricted Period, the number of shares
of Common Stock subject to the Award or Unit, and such other provisions as the
Committee shall determine. In determining to grant shares of Restricted Stock or
shares subject to Restricted Stock Units to a Participant, the Committee may
(but is not required to) base its determination upon the Participant’s having
attained specified performance objectives (or combination thereof) during a
specified performance period, as measured by any or all of the following, which
may be specified on a consolidated, same station, pro forma, per share and/or
segment basis: (i) earnings (as measured by net income, operating income,
operating income before interest, EBIT, EBITA, EBITDA, pre-tax income, or cash
earnings, or earnings as adjusted by excluding one or more components of
earnings); (ii) revenue (as measured by operating revenue or net operating
revenue); (iii) cash flow; (iv) free cash flow; (v) broadcast cash flow, margins
and/or margin growth; (vi) earnings and/or revenue growth; (vii) working
capital; (viii) market capitalization; (ix) market revenue performance;
(x) achievement and/or maintenance of target stock prices; (xi) stock price
growth; (xii) return on equity; (xiii) return on investment; (xiv) return on
assets/net assets; and (xv) station market ratings.
     3.2 Transferability. Except as provided in this Article III of the Plan,
shares of Restricted Stock or shares of Common Stock subject to a Restricted
Stock Unit may not be transferred, pledged, assigned, or otherwise alienated or
hypothecated until the termination of (a) the applicable Restricted Period or
for such period of time as shall be established by the Committee and specified
in the applicable Agreement, or (b) upon the earlier satisfaction of other
conditions as specified by the Committee and set forth in the applicable
Agreement. Prior to the end of the Restricted Period, all rights with respect to
the Restricted Stock or Common Stock subject to a Restricted Stock Unit shall be
exercisable during the Participant’s lifetime only by the Participant or the
Participant’s legal representative.
     3.3 Other Restrictions. The Restricted Period may differ among Participants
and may have different expiration dates with respect to portions of shares
covered by the same Award. Subject to the terms of this Plan, Awards of
Restricted Stock and Restricted Stock Units shall have such restrictions as the
Committee may impose (including, without limitation, limitations on the right to
vote Restricted Stock or the right to receive any dividend or other right or
property), which restrictions may lapse separately or in combination at such
time or times, in installments or otherwise. Unless the Committee shall
otherwise determine, any shares or other securities distributed with respect to
Restricted Stock or which a Participant is otherwise entitled to receive by
reason of such Shares shall be subject to the restrictions contained in the
applicable Agreement. Subject to the aforementioned restrictions and the
provisions of this Plan, Participants shall have all of the rights of a
stockholder with respect to shares of Restricted Stock and shares subject to a
Restricted Stock Unit.
     3.4 Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 3.3 or Article IV, any certificate representing shares of
Restricted Stock or shares of Common Stock subject to a Restricted Stock Unit
shall bear the following legend:
     The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the Saga Communications, Inc.
2005 Incentive Compensation

A-6



--------------------------------------------------------------------------------



 



Plan (the “Plan”), rules and administrative guidelines adopted pursuant to such
Plan and an Agreement dated _______________. A copy of the Plan, such rules and
such Agreement may be obtained from the Secretary of the Company.
     3.5 Removal of Restrictions. Except as otherwise provided under this Plan,
if the Restricted Period has elapsed or been waived by the Committee with
respect to all or a portion of the Restricted Stock represented by a
certificate, the holder thereof shall be entitled to have the legend required by
Section 3.4 removed from such stock certificate with respect to the shares as to
which the Restricted Period has elapsed. Any certificate evidencing the
remaining shares shall bear the legend required by Section 3.4 and Article IV.
The Company shall have the right to retain any certificate representing shares
of Restricted Stock or shares subject to a Restricted Stock Unit until such time
as all conditions and/or restrictions applicable to such shares of Common Stock
have been satisfied.
IV. PERFORMANCE AWARDS
     4.1 Performance Awards. The Committee is authorized to grant Performance
Awards to eligible Participants. Subject to the terms of the Plan, a Performance
Award granted under the Plan (a) may be denominated or payable in cash or shares
of Common Stock (including, without limitation, Restricted Stock) or Restricted
Stock Units, and (b) shall confer on the holder thereof rights valued as
determined by the Committee and payable to, or exercisable by, the holder of the
Performance Award, in whole or in part, upon the achievement of such performance
goals during such performance period, as the Committee shall establish. Subject
to the terms of this Plan, the performance goals to be achieved during any
performance period, the length of any performance period, the amount of any
Performance Award granted, the amount of any payment or transfer to be made
pursuant to any Performance Award, and the other terms and conditions of any
Performance Award, including the effect upon such Award of termination of the
Participant’s employment and/or directorship, shall be determined by the
Committee.
     4.2 Performance Awards Granted Under Code Section 162(m). The Committee, at
its discretion, may designate certain Performance Awards as granted pursuant to
Code Section 162(m) (“Code Section 162(m) Performance Awards”). Such Performance
Awards must comply with the following additional requirements, which override
any other provision set forth in this Article IV:
          (a) Code Section 162(m) Grants. Each Code Section 162(m) Performance
Award shall be based upon pre-established, objective performance goals that are
intended to satisfy the performance-based compensation requirements of Code
Section 162(m) and the regulations promulgated thereunder. Further, at the
discretion of the Committee, a Performance Award also may be subject to goals
and restrictions in addition to the performance requirements.
          (b) Performance Goals. Each Code Section 162(m) Performance Award
shall be based upon the attainment of specified levels of Company or subsidiary
performance (or combination thereof) during a specified performance period, as
measured by any or all of the following, which may be specified on a
consolidated, same station, pro forma, per share and/or segment basis:
(i) earnings (as measured by net income, operating income, operating income
before interest, EBIT, EBITA, EBITDA, pre-tax income, or cash earnings, or
earnings as adjusted by excluding one or more components of earnings);
(ii) revenue (as measured by operating revenue or net operating revenue);
(iii) cash flow; (iv) free cash flow; (v) broadcast

A-7



--------------------------------------------------------------------------------



 



cash flow, margins and/or margin growth; (vi) earnings and/or revenue growth;
(vii) working capital; (viii) market capitalization; (ix) market revenue
performance; (x) achievement and/or maintenance of target stock prices;
(xi) stock price growth; (xii) return on equity; (xiii) return on investment;
(xiv) return on assets/net assets; and (xv) station market ratings.
          (c) Committee Determinations. For each designated performance period,
the Committee shall (i) select those Employees who shall be eligible to receive
a Code Section 162(m) Performance Award; (ii) determine the performance period,
which may be from one to five years; (iii) determine the target levels of
Company or subsidiary performance; and (iv) determine the Performance Award to
be paid to each selected Employee. The Committee shall make the foregoing
determinations prior to the commencement of services to which a Performance
Award relates (or within the permissible time period established under Code
Section 162(m)) and while the outcome of the performance goals and targets is
uncertain.
          (d) Committee Certification. For each performance period, the
Committee shall certify, in writing: (i) if the Company or its subsidiary(ies)
(as applicable) has attained the performance targets; and (ii) the cash or
number of shares (or combination thereof) pursuant to the Performance Award that
shall be paid to each selected Employee (or the number of shares that are to
become freely transferable, if a Performance Award is granted subject to
attainment of the designated performance goals). The Committee may not waive all
or part of the conditions, goals and restrictions applicable to the receipt of
full or partial payment of a Performance Award. No part of a Performance Award
shall be paid or become transferable until the Committee certifies in writing
that the performance goals and restrictions have been satisfied.
          (e) Non-Alienation. Except as provided in this Article IV of the Plan,
the shares pursuant to a Code Section 162(m) Performance Award granted hereunder
may not be transferred, pledged, assigned, or otherwise alienated or
hypothecated until the applicable performance targets and other restrictions are
satisfied, as shall be certified in writing by the Committee. All rights with
respect to a Code Section 162(m) Performance Award granted hereunder shall apply
only to such Employee or the Employee’s legal representative.
          (f) Removal of Legend. Except as otherwise provided in this Article IV
of the Plan, and subject to applicable federal and state securities laws, shares
covered by each Code Section 162(m) Performance Share Award made under the Plan
shall become freely transferable by the Employee after the Committee has
certified that the applicable performance targets and restrictions have been
satisfied. Once the shares are released from the restrictions, the Employee
shall be entitled to have the legend required by Section 3.4 removed from the
applicable Common Stock certificate.
V. TERMINATION OF EMPLOYMENT AND SERVICES
     5.1 Options.
          (a) Unless otherwise provided in the applicable Agreement, if, prior
to the date that an Option first becomes exercisable, a Participant’s status as
an Employee is terminated

A-8



--------------------------------------------------------------------------------



 



for any reason, the Participant’s right to exercise an Option shall terminate
and all rights thereunder shall cease as of the close of business on the date of
such termination.
          (b) For any Nonqualified Stock Option unless otherwise provided in the
applicable Agreement and for any Incentive Stock Option, if, on or after the
date that the Option first becomes exercisable, a Participant’s status as an
Employee is terminated (1) for Cause, any unexercised portion of the Option
(whether then exercisable or not) shall, as of the time of the Cause
determination, immediately terminate, (2) due to death or Disability, then the
Option, to the extent that it is exercisable on the date of termination, shall
be exercisable only until the earlier of the one year anniversary of such
termination or the “expiration date” set forth in the applicable Agreement,
(3) for any other reason (except as provided in the next sentence), then the
Option, to the extent that it is exercisable on the date of termination, shall
be exercisable only until the earlier of the three month anniversary of such
termination or the “expiration date” set forth in the applicable Agreement. For
any Nonqualified Stock Option, unless otherwise provided in the applicable
Agreement, if, on or after the date that the Option first becomes exercisable, a
Participant’s status as an Employee is terminated due to retirement, or is
terminated involuntarily (other than for Cause or due to death or Disability)
within 6 months following a Change in Control, then the Option, to the extent
that it is exercisable on the date of termination, shall be exercisable until
the “expiration date” set forth in the applicable Agreement. The Committee, at
its discretion, may designate in the applicable Agreement a different
post-termination period for exercise of a Nonqualified Stock Option and may
extend the exercise period of any Option, but in no event may the
post-termination exercise period exceed the tenth anniversary of the Grant Date;
it being understood that the extension of the exercise term for an Incentive
Stock Option may cause such Option to become a Nonqualified Stock Option.
          (c) Shares subject to Options that are not exercised within the time
allotted for exercise shall expire and be forfeited by the Participant as of the
close of business on the date they are no longer exercisable.
     5.2 Restricted Stock and Restricted Stock Units. Unless otherwise provided
in the applicable Agreement, if the status as an Employee of a Participant
holding a Restricted Stock or Restricted Stock Unit terminates for any reason
prior to the lapse of the Restricted Period, any shares of Common Stock subject
to a Restricted Stock Award or Restricted Stock Unit as to which the Restricted
Period has not yet lapsed or been waived shall be forfeited by the Participant;
provided, however, that the Committee, in its sole discretion, may waive or
change the remaining restrictions or add additional restrictions with respect to
any Restricted Stock Award or Restricted Stock Unit that would otherwise be
forfeited, as it deems appropriate.
     5.3 Performance Awards. Unless otherwise provided in the applicable
Agreement, if the status as an Employee of a Participant holding a Performance
Award terminates for any reason prior to satisfaction of the performance
requirements of such Award, such Award automatically shall be forfeited by the
Participant to the extent such requirements are not satisfied; provided,
however, that the Committee, in its sole discretion, may waive or change the
remaining requirements or add additional requirements with respect to any
Performance Award or portion thereof that would otherwise be forfeited, as it
deems appropriate.

A-9



--------------------------------------------------------------------------------



 



     5.4 Other Provisions. Neither the transfer of a Participant from one
corporation or subsidiary to another corporation or subsidiary among the Company
nor a leave of absence under the Company’s leave policy shall be deemed to
constitute a termination of status as a Participant for purposes of the Plan.
VI. ADJUSTMENTS AND CHANGE IN CONTROL
     6.1 Adjustments.
          (a) If the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Common Stock, other securities, or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other corporate transaction or event affects the
Common Stock such that an adjustment is appropriate in order to prevent dilution
or enlargement of the benefits or potential benefits intended to be made
available under the Plan, then the Committee shall, in such manner as it may
deem equitable, adjust any or all of (1) the number and type of shares of Common
Stock which thereafter may be made the subject of Awards, (2) the number and
type of shares of Common Stock subject to outstanding Awards, and (3) the
exercise price with respect to any Option, or, if deemed appropriate, cancel
outstanding Options and make provision for a cash payment to the holders
thereof; provided, however, in each case, that with respect to Incentive Stock
Options any such adjustment shall be made in accordance with Section 422 of the
Code or any successor provision thereto to the extent that such Option is
intended to remain an Incentive Stock Option.
          (b) The foregoing adjustments shall be made by the Committee or, if
such adjustment is required by the Board, then by the Board at the
recommendation of the Committee. Any such adjustment shall provide for the
elimination of any fractional share that might otherwise become subject to an
Award.
     6.2 Change in Control. Upon the occurrence of a Change in Control, or if
the Committee determines in its sole discretion that a Change in Control has
occurred, then Awards shall be treated as the Committee may determine (including
acceleration of vesting and cash settlements of Options) at the time of grant or
at a subsequent date, as provided in the recipient’s Agreement. If no such
provision is made in the recipient’s Agreement and no subsequent determination
is made by the Committee, then (a) any Option granted hereunder immediately
shall become exercisable in full, regardless of any installment provision
applicable to such Option; (b) any remaining Restricted Period on any shares of
Restricted Stock or shares subject to a Restricted Stock Unit granted hereunder
immediately shall lapse; and (c) the performance requirements for a Performance
Award granted hereunder shall be deemed to have been satisfied in full.
     6.3 Merger. If the Company is a party to any merger, consolidation,
reorganization, or sale of substantially all of its assets, each holder of an
outstanding Award, to the extent that such Award remains outstanding thereafter,
shall be entitled to receive, in lieu of the shares of Common Stock to which
such holder would otherwise be entitled, upon the exercise of such Option or the
lapse of the

A-10



--------------------------------------------------------------------------------



 



Restricted Period on shares of Restricted Stock or shares subject to a
Restricted Stock Unit or the satisfaction of the performance requirements for a
Performance Award, the securities and/or property which a stockholder owning the
number of shares subject to the holder’s Award would be entitled to receive
pursuant to such merger, consolidation, reorganization or sale of assets.
VII. MISCELLANEOUS
     7.1 Partial Exercise/Fractional Shares. The Committee may permit, and shall
establish procedures for, the partial exercise of Options granted under the
Plan. No fractional shares shall be issued in connection with the exercise or
payment of a grant or award under the Plan; instead, the Fair Market Value of
the fractional shares shall be paid in cash, or at the discretion of the
Committee, the number of shares shall be rounded down to the nearest whole
number of shares, and any fractional shares shall be disregarded.
     7.2 Rule 16b-3 Requirements. Notwithstanding any other provision of the
Plan, the Committee may impose such conditions on Restricted Stock, shares
subject to a Restricted Stock Unit or Performance Award or the exercise of an
Option (including, without limitation, the right of the Committee to limit the
time of exercise to specified periods) as may be required to satisfy the
requirements of Rule 16b-3 of the Exchange Act (as such rule may be in effect at
such time).
     7.3 Rights Prior to Issuance of Shares. No Participant shall have any
rights as a stockholder with respect to shares covered by an Award until the
issuance of such shares as reflected on the books and records of the Company or
its transfer agent. No adjustment shall be made for dividends or other rights
with respect to such shares for which the record date is prior to the date the
shares are issued.
     7.4 Non-Assignability. No Award shall be transferable by a Participant
except by will or the laws of descent and distribution. During the lifetime of a
Participant, an Incentive Stock Option shall be exercised only by the
Participant. No transfer of an Award shall be effective to bind the Company
unless the Company shall have been furnished with written notice thereof and a
copy of the will or such evidence as the Company may deem necessary to establish
the validity of the transfer and the acceptance by the transferee of the terms
and conditions of the Award.
     7.5 Securities Laws.
          (a) The Company’s obligation to sell and deliver Common Stock pursuant
to the exercise of an Option, or deliver a certificate representing shares of
Restricted Stock or shares issuable pursuant to a Restricted Stock Unit or
Performance Award, is subject to such compliance with federal and state laws,
rules and regulations applying to the authorization, issuance or sale of
securities as the Company deems necessary or advisable. The Company shall not be
required to sell or deliver Common Stock unless and until it receives
satisfactory assurance that the issuance or transfer of such shares shall not
violate any of the provisions of the Securities Act of 1933, the Exchange Act,
any other applicable federal laws, or the rules and regulations of the
Securities and Exchange Commission promulgated thereunder or those of any stock
exchange or stock market on which the Class A Common Stock may be listed or
traded, the provisions of any state laws governing the sale of securities, or
that there has been compliance with the provisions of such acts, rules,
regulations and laws.

A-11



--------------------------------------------------------------------------------



 



          (b) The Committee may impose such restrictions on any shares of Common
Stock subject to or underlying an Award as it may deem advisable, including,
without limitation, restrictions (i) under applicable federal securities laws,
(ii) under the requirements of any stock exchange or other recognized trading
market upon which the shares of Class A Common Stock are then listed or traded,
or (iii) under any blue sky or state securities laws applicable to such shares
of Common Stock. No shares shall be issued until counsel for the Company has
determined that the Company has complied with all requirements under appropriate
securities laws.
     7.6 Withholding and Taxes. The Company shall have the right to withhold
from a Participant’s compensation or require a Participant to remit sufficient
funds to satisfy applicable withholding for income and employment taxes upon the
exercise of an Option, the lapse (vesting) of a Restricted Period or the
satisfaction of the performance requirements relating to a Performance Award. A
Participant (a) may use the Cashless Exercise Procedure; or (b) if agreed to by
the Company in its sole discretion, (i) may tender previously acquired shares of
Common Stock that have been held at least six months to satisfy the withholding
obligation and/or (ii) may have the Company purchase a sufficient number of
Option shares or shares of vested Restricted Stock, such tendered shares, Option
shares or shares of vested Restricted Stock being valued for such purpose at
Fair Market Value; provided that subject to Section 2.3, the Company shall not
withhold more Option shares or shares of vested Restricted Stock than are
necessary to satisfy the established requirements of federal, state and local
tax withholding obligations. To the extent the Company purchases the Option
shares or the shares of the vested Restricted Stock to cover the withholding
tax, this cashless method would reduce thereby the number of shares to be
delivered to Participant in connection with the exercise of the Option or the
vesting of the Restricted Stock, as applicable.
     7.7 Termination and Amendment.
          (a) The Board may terminate this Plan, or the granting of Awards under
this Plan, at any time. No new grants or Awards shall be made under the Plan
after March 10, 2015.
          (b) The Board may amend or modify the Plan at any time and from time
to time, but no amendment or modification, without the approval of the
stockholders of the Company, shall (i) materially increase the benefits accruing
to Participants under the Plan; (ii) increase the amount of Common Stock for
which Awards may be made under the Plan, except as permitted under Section 1.5
and Article VI; (iii) change the provisions relating to the eligibility of
individuals to whom Awards may be made under the Plan; or (iv) permit the
repricing of Options, except in accordance with Article VI. In addition, if the
Company’s Common Stock is listed on the NYSE or another stock exchange or stock
market, the Board may not amend the Plan in a manner requiring approval of the
stockholders of the Company under the rules of the NYSE or such other stock
exchange or stock market, without obtaining the approval of the stockholders.
          (c) No amendment, modification or termination of the Plan shall
adversely affect any Award previously granted under the Plan in any material way
without the consent of the Participant holding the Award, except as set forth in
any Agreement relating to an Award, or to bring the Plan or an Award into
compliance with Code Section 409A.

A-12